United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-02 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. (Name of small business issuer in its charter) Delaware 26-3223040 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheet as of September 30, 2009 3 Statements of Net Earnings for the period April 16, 2009 through September 30, 2009 4 Statement of Changes in Partners’ Capital for the period April 16, 2009 through September 30, 2009 5 Statement of Cash Flows for the period ended September 30, 2009 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-22 Item 4: Controls and Procedures 23 PART II. OTHER INFORMATION Item 6: Exhibits 23 SIGNATURES 24 CERTIFICATIONS 25-28 2 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. BALANCE SHEET September 30, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ — Accounts receivable – affiliate 4,598,300 Short-term hedge receivable due from affiliate 1,464,000 Total current assets 6,062,300 Oil and gas properties, net 114,252,100 Construction in progress 14,202,000 Long-term hedge receivable due from affiliate 1,186,800 $ 135,703,200 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 22,200 Short-term hedge liability due to affiliate 22,500 Total current liabilities 44,700 Asset retirement obligation 432,600 Long-term hedge liability due to affiliate 417,200 Partners’ capital: Managing general partner 8,931,600 Investors partners (12,278 units) 123,666,000 Accumulated other comprehensive income 2,211,100 Total partners' capital 134,808,700 $ 135,703,200 The accompanying notes are an integral part of these financial statements. 3 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Nine Months Ended Ended September 30, September 30, 2009 2009 REVENUES Natural gas and oil $ 5,712,200 $ 5,725,700 Total revenues 5,712,200 5,725,700 COSTS AND EXPENSES Production 1,112,600 1,118,500 Depletion 2,284,800 2,290,200 Accretion of asset retirement obligation 6,400 6,400 General and administrative 26,400 31,100 Total expenses 3,430,200 3,446,200 Net earnings $ 2,282,000 $ 2,279,500 Allocation of net earnings: Managing general partner $ 1,168,200 $ 1,167,700 Investor partners $ 1,113,800 $ 1,111,800 Net earnings per investor partnership unit $ 91 $ 90 The accompanying notes are an integral part of these financial statements. 4 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE PERIOD April 16, 2009 THROUGH September 30, 2009 (Unaudited) Accumulated Managing Other General Investor Comprehensive Partner Partners Income Total Balance at April 16, 2009 $ — $ — $ — $ — Partners’ capital contributions: Cash — 122,554,200 — 122,554,200 Syndication and offering costs 13,915,300 — — 13,915,300 Tangible equipment/leasehold costs 7,763,900 — — 7,763,900 Total contributions 21,679,200 122,554,200 — 144,233,400 Syndication and offering costs, immediately charged to capital (13,915,300 ) — — (13,915,300 ) 7,763,900 122,554,200 — 130,318,100 Participation in revenues and expenses: Net production revenues 1,382,200 3,225,000 — 4,607,200 Depletion (203,200 ) (2,087,000 ) — (2,290,200 ) General and administrative (9,400 ) (21,700 ) — (31,100 ) Accretion of asset retirement obligation (1,900 ) (4,500 ) — (6,400 ) Net earnings 1,167,700 1,111,800 — 2,279,500 Other comprehensive income — — 2,211,100 2,211,100 Balance at September 30, 2009 $ 8,931,600 $ 123,666,000 $ 2,211,100 $ 134,808,700 The accompanying notes are an integral part of these financial statements. 5 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. STATEMENT OF CASH FLOWS FOR THE PERIOD April 16, 2009 THROUGH September 30, 2009 (Unaudited) Cash flows from operating activities: Net earnings $ 2,279,500 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 2,290,200 Accretion of asset retirement obligation 6,400 Increase in accounts receivable-affiliate (4,598,300 ) Increase in accrued liabilities 22,200 Net cash provided by operating activities — Cash flows from investing activities: Oil and gas well drilling contract paid to MGP (122,554,200 ) Net cash used in investing activities (122,554,200 ) Cash flows from financing activities: Partners’ capital contribution 122,554,200 Net cash provided by financing activities 122,554,200 Net increase in cash and cash equivalents — Cash and cash equivalents at beginning of period — Cash and cash equivalents at end of period $ — Supplemental Schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Lease costs $ 1,166,300 Tangible drilling costs 6,597,600 Syndication and offering costs 13,915,300 $ 21,679,200 Asset retirement obligation $ 426,200 The accompanying notes are an integral part of these financial statements. 6 ATLAS RESOURCES PUBLIC 18-2009 (B) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas Resources Public 18-2009 (B) L.P. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 3,240 Limited Partners or Investor General Partners. The Partnership was formed on April 8, 2008 to drill and operate gas wells located primarily in Pennsylvania, Indiana, Michigan and Tennessee. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 are unaudited. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).
